DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,483,208 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they submit the claims that show how the amendments avoid such references.

EXAMINER’S AMENDMENT
  An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   Authorization  for  this  examiner's  amendment  was   given   in   a   telephone interview with Steven Slater (Reg. No. 35,361) February 19th, 2021 .
 The application has been amended as follows:

	Now amended as the following:
	“6. (Currently amended) The device of claim 5, wherein the first cross-sectional profile has a first number of facets and the second cross-sectional profile has a fewer number of facets than the first number of facets.”
        • Claim 18 recites “18. (Currently amended) A device, comprising: a channel region; a gate conductor at least partially surrounding the channel region; a source/drain region on one side of the channel region; a dielectric layer overlying the source/drain region; and a contact extending through the dielectric layer and electrically contacting the source/drain region, the contact including: a conductive core, a metal barrier layer lining the conductive core; a metal layer lining the metal barrier layer, the metal layer being between the metal barrier layer and the dielectric layer, and a silicide of the source/drain region and the metal layer between the source/drain region and the barrier layer, the metal barrier layer separating and contacting both the silicide and the conductive core, the barrier layer extending across the bottommost surface of the conductor from one sidewall of the conductor to an opposite sidewall of the conductor.”
	Now amended as the following:
“18. (Currently amended) A device, comprising: a channel region; a gate conductor at least partially surrounding the channel region; a source/drain region on one side of the channel region; a dielectric layer overlying the source/drain region; and a contact extending through the dielectric layer and electrically contacting the metal barrier layer extending across the bottommost surface of the conductor from one sidewall of the conductor to an opposite sidewall of the conductor.”


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a device comprising: “the metal barrier layer extending between the conductor and the silicide and the metal barrier layer directly contacting the silicide, wherein the metal barrier layer physically prevents the conductor from contacting the silicide” in combination of all of the limitations of claim 1. Claims 2-7 include all of the limitations of claim 1.
Regarding claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of forming a device, comprising: “etching back the faceted top surface of the source/drain region to form a smoother top surface of the source/drain region; lining with a metal liner sidewalls and the smoother top surface of the source/drain region; lining the metal liner with a barrier layer; annealing the metal liner and the source/drain region to form a silicide of the metal liner material 
Regarding claim 18, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a device, comprising: “a metal barrier layer lining the conductive core; a metal layer lining the metal barrier layer, the metal layer being between the metal barrier layer and the dielectric layer, and a silicide of the source/drain region and the metal layer between the source/drain region and the barrier layer, the metal barrier layer separating and contacting both the silicide and the conductive core, the barrier layer extending across the bottommost surface of the conductor from one sidewall of the conductor to an opposite sidewall of the conductor” in combination of all of the limitations of claim 18. Claims 19-20 include all of the limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818